Citation Nr: 1012707	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-26 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected lumbar spine disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right lower extremity radiculopathy 
disability.

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant had active service from January 1980 to 
February 1987.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a November 2007 
rating decision issued by the above Regional Office (RO) of 
the Department of Veterans Affairs (VA) that, in part, 
denied the appellant's claims of entitlement to increased 
evaluations for his right ankle and lumbar spine-related 
disabilities.

The issue of entitlement to an increased evaluation for the 
appellant's right lower extremity radiculopathy is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required.

FINDINGS OF FACT

1.  Throughout this appeal, the appellant's lumbar spine 
disability has not been manifested by ankylosis of the 
thoracolumbar spine.

2.  Throughout this appeal, the appellant's lumbar spine 
disability has not been productive of any incapacitating 
episodes.

3.  Throughout this appeal, no ankylosis or instability of 
the appellant's right ankle has been clinically 
demonstrated.

4.  Throughout this appeal, marked limitation of motion of 
the appellant's right ankle has not been clinically 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
have not been met for the appellant's lumbar spine 
disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, 
Diagnostic Codes 5235-5243 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for the appellant's right ankle disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a and Diagnostic Codes 
5003, 5010, 5270-5274 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2008).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In addition, the decision of the United States 
Court of Appeals for Veterans Claims (Court), in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  The appellant was notified of such information by way 
of RO letters sent in September 2007, and October 2008.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, 
supra.

Moreover, the United States Supreme Court has held that an 
error in VCAA notice should not be presumed prejudicial, and 
that the burden of showing harmful error rests with the 
party raising the issue, to be determined on a case-by-case 
basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
this case, the appellant has not demonstrated any 
prejudicial or harmful error in VCAA notice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Here, VA and private medical treatment records have been 
associated with the claims file.  The appellant was afforded 
VA medical examinations in September 2007, and March 2009.  
A medical opinion is adequate when it is based upon 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed 
disability will be a fully informed one."  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations 
were conducted by a medical professional, and the associated 
reports reflect review of the appellant's prior medical 
history.  The examination reports included a report of the 
symptoms for both the lumbar spine disability and the right 
ankle disability and demonstrated objective evaluations.  
The examiners were able to assess and record the condition 
of the appellant's lumbar spine and of his right ankle.  
Physical examinations were accomplished, including range of 
motion testing.

The Board finds that the September 2007 and March 2009 
examination reports were sufficiently detailed with recorded 
history, impact on employment and daily life, and clinical 
findings.  In addition, it is not shown that either 
examination was in any way incorrectly conducted or that 
either VA examiner failed to address the clinical 
significance of the appellant's back disability or ankle 
disability.  Further, the VA examination reports addressed 
the applicable rating criteria.  As a result, the Board 
finds that additional development by way of another 
examination would be redundant and unnecessary.  See 
38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 
Vet. App. 121 (1991).  Therefore, the Board concludes that 
the appellant was afforded adequate examinations.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that 
VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were 
not obtained.  He had previously been given more than one 
year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations for lumbar spine 
and ankle disabilities, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

All relevant facts with respect to the lumbar spine and 
right ankle claims addressed in the decision below have been 
properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) 
the weight of the evidence supports the claim or, (2) 
whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The appellant contends that the severity of each one of his 
claimed disabilities is not reflected in the currently 
assigned evaluations.  Where there is a question as to which 
of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Evidence of the present 
levels of disability is found in the reports of private 
outpatient treatment records dated between May 2006 and June 
2008; in the reports of VA outpatient treatment dated 
between January 2006 and September 2008; in the reports of 
the VA examinations conducted in September 2007, and March 
2009; and in various written statements submitted by the 
appellant and his representative.  The appellant has also 
submitted copies of time sheets from his employer.

Pursuant to regulatory provisions, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Where there is X-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the diagnostic 
code, a 10 percent rating is for assignment for each major 
joint affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 
5010.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example. 

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also 
contemplate inquiry into whether there is limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  The Court has held that 
diagnostic codes predicated on limitation of motion require 
consideration of a higher rating based on functional loss 
due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 
4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to 
this general rule, however, is the anti-pyramiding provision 
of 38 C.F.R. § 4.14, which states that evaluation of the 
"same disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. 
App. 259 (1994), the Court held that the described 
conditions in that case warranted 10 percent evaluations 
under three separate diagnostic codes, none of which had a 
rating criterion the same as another.  The Court held that 
the conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

A.  Medical evidence

Review of the appellant's VA outpatient treatment records 
dated between January 2006 and September 2008 reveals that 
he has consistently reported chronic daily low back pain.  
He also reported episodes of the right leg giving way, and 
frequent falls.  He indicated that he worked as a machinist 
and that he had depleted his sick time due to back pain.  
Physical examinations yielded observations of a slow gait 
with slight staggering, lumbar spine spasms, stiffness, 
decreased strength in the lower extremities and what was 
described as a severely limited range of motion.  There were 
no clinical findings relating to the right ankle.

The appellant underwent a VA joints examination in September 
2007; he complained of constant pain in his low back, as 
well as weakness, stiffness, difficulty sleeping due to the 
pain, radiation of the pain down to his feet, tingling and a 
numb sensation in his calves, giving way of his legs, 
stumbling often and falling approximately four times per 
week.  He also complained of right ankle pain and weakness 
with occasional mild swelling.  He said that his low back 
pain and his right ankle pain were worse with activity and 
with prolonged immobility.  The appellant reported the use 
of muscle relaxants, pain medication, a TENS unit, a cane, a 
back brace and ankle brace.  He also stated that he could 
only walk 30 yards before he needed to rest and that he had 
problems putting on his socks and shoes.  He said he had 
used all of his sick days, personal days and one week of 
vacation due to his back problems.  He reported flare-ups of 
back pain that lasted two to three days; he said that he 
generally just tried to stay in bed.  The appellant denied 
any episodes of incapacitation due to his back during the 
prior year.  He also denied subluxation and recurrent 
dislocation of the right ankle.  He denied flare-ups of the 
right ankle disability.  On physical examination, the 
appellant's gait was slow and wide-based.  He leaned on his 
cane for support.  He had problems taking off his shirt and 
his shoes.  The curvature of his spine was normal.  There 
was tenderness to palpation of the paraspinal muscles of the 
lumbar spine bilaterally, as well as the sacro-iliac joint 
and the buttocks.  He was unable to rise on his toes or his 
heels.  He had algesia from the midcalf to the foot.  
Straight leg raising was positive bilaterally.  Strength was 
-5/5 in each of the lower extremities.  The appellant 
exhibited 20 degrees of flexion; 15 degrees of extension; 20 
degrees of right and left bending; and 15 degrees of right 
and left rotation.  This motion was accomplished with pain.  
The appellant also demonstrated zero to 40 degrees of right 
ankle plantar flexion and zero to ten degrees of 
dorsiflexion.  Again, the motion was performed with pain.  
There was no laxity or varus or vulgus angulation in the 
right ankle.  There was no change in function of either the 
low back or the right ankle with repetitive motion.  The 
examiner noted that EMG testing had identified radiculopathy 
in the S1 distribution.  

Review of the appellant's private medical treatment records 
reveals that he sought treatment for low back pain that 
radiated into his lower extremities in May 2006.  He 
reported use of a TENS unit and indicated that his pain 
medication worked well.  The pain was said to be exacerbated 
by activity.  The physician stated that there was no motor 
or sensory loss.  On physical examination, the appellant's 
lower extremities were normal.  In May 2007, the appellant 
complained of pain and numbness in his back, legs and feet.  
He reported that he worked as an aircraft machinist which 
involved heavy lifting.  He also said that the pain 
interfered with his general activities, his work and his 
sleep.  The appellant stated that the back pain was 
continuous and that it averaged 6/10 in intensity.  He also 
said the pain was worse with prolonged sitting, standing or 
squatting.  On physical examination, the appellant exhibited 
an antalgic gait.  There was pain with his range of motion 
of the lumbar spine.  Neurologic examination showed his 
sensory capacity to be moderately impaired bilaterally.  In 
January 2008, the appellant complained of low back pain; he 
was still working as a machinist.  He was noted to take 
analgesics and muscle relaxants.  Review of the 
musculoskeletal system revealed mild aches and pains of the 
major joints.  The appellant reported tingling of both feet 
and chronic low back pain.  He said that he had noticed some 
weakness of both legs at times.  On physical examination, 
the cross over leg test was negative bilaterally.  Straight 
leg raises were positive bilaterally.  The neurological 
examination was completely nonfocal except for low back pain 
and straight leg raises.  In March 2008, the appellant 
continued to complain of low back pain, but said he was 
still able to go to work with pain.  On physical 
examination, straight leg raising was equivocal.  There was 
questionable point tenderness.  There was no weakness.  
Motor strength was normal.  Sensory testing was normal.  In 
July 2008, the appellant sought treatment for low back pain.  
On physical examination, there was no weakness; straight leg 
raises were positive bilaterally.  There were muscle spasms 
in the back, as well as stiffness and muscle tightness.  The 
appellant had normal motor strength and normal sensory 
testing.  

The appellant underwent private MRI testing in April 2008.  
The results showed that the discs for segments L1-L4 were 
unremarkable.  At L4-L5, there was a central disc protrusion 
and mild posterior disc degenerative changes.  At L5-S1, 
there was an anular tear with an associated disc bulge to 
the right.  However, the disc material was not definitely 
contacting the right S1 nerve root.  There were no 
paraspinal soft tissue abnormalities.  

He underwent a private neurosurgical evaluation in June 
2008, and reported that his back discomfort had increased 
over the previous four to five months.  He complained of low 
back pain radiating into his right buttock, leg and foot.  
He said the pain caused difficulties with sleeping, sitting 
and standing.  He reported constant numbness and tingling 
and said that he had begun to fall frequently secondary to 
weakness in the legs.  He also said that he worked as an 
aircraft machinist and that he enjoyed cars, car shows and 
working on his 1964 Chevy truck in his free time.  On 
physical examination, motor testing was 5/5 in all muscle 
groups in the lower extremities, but he did have giveaway 
weakness secondary to pain on the right.  Sensation was 
intact.  The appellant had an antalgic gait on the right.  
The neurosurgeon recommended an epidural steroid injection.  
The neurosurgeon also issued a lifting restriction on 
anything over 25 pounds and noted that the appellant might 
require frequent position changes.

The appellant underwent a VA medical examination in March 
2009; the examining physician reviewed the claims file 
medical records.  The appellant complained of worsening pain 
in his low back and right ankle.  He reported constant 
radiation of a numbing sensation across his back.  He also 
reported very sharp shooting pain that radiated to his knees 
when he sneezed.  He said that he had been using a cane for 
two years for balance.  The appellant complained of right 
leg weakness.  He denied flare-ups of his low back and right 
ankle disabilities.  The appellant was working as a 
machinist and he said that he missed two to three days of 
work per month due to his back.  He said that he could not 
walk long distances at work.  Otherwise, he had no 
limitations or restrictions in his occupational duties from 
the back or ankle disabilities.  The appellant said that he 
could not perform repetitive bending, lifting or carrying.  
He also said that he had constant right ankle pain, pain 
with walking and stiffness.  He denied limitation in his 
daily activities due to the ankle disability.  

On physical examination, the appellant walked with a 
slightly antalgic gait to the right lower extremity and he 
used a cane in his right hand.  There was straightening of 
the normal lumbar lordosis.  There was excessive tenderness 
to palpation over the vertebral bodies L2-L5.  Spasm was 
present in the paraspinous musculature from L2-L5.  The 
appellant exhibited zero to 20 degrees of forward flexion of 
the lumbar spine; zero degrees of extension; zero to 10 
degrees of right and left flexion; and zero to 10 degrees of 
right and left rotation.  However, the examiner noted that 
the appellant demonstrated up to 45 degrees of forward 
flexion and up to 20 degrees of right and left lateral 
flexion while he was dressing and undressing and climbing 
onto the examination table.  Some pain on accomplishment of 
motion was noted.  There was no additional loss of range of 
motion in the appellant's low back with repetitive use.  
Muscle mass, tone and strength were normal in the lower 
extremities.  The appellant's musculature was well-developed 
with normal and symmetrical circumferences of the thighs and 
calves.  There were no pathologic reflexes.  The examiner 
said that the sensory exam was unreliable.  Straight leg 
raising was negative.  The examiner stated that the 
appellant had not experienced any incapacitation.  The 
examiner also stated that the appearance of the appellant's 
right ankle was normal.  The appellant demonstrated zero to 
40 degrees of right ankle plantar flexion and zero to 20 
degrees of dorsiflexion; this was accomplished without pain.  
Inversion and eversion were full.  There was no additional 
limitation of motion with repetitive use of the right ankle.  

B.  Discussion - Lumbar spine

The appellant has been assigned a 40 percent evaluation for 
his lumbar spine disability.  He maintains that he is 
entitled to an increased evaluation.

The diagnostic codes for rating diseases and injuries of the 
spine are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (for, respectively, vertebral fracture or 
dislocation; sacroiliac injury and weakness; lumbosacral or 
cervical strain; spinal stenosis; spondylolisthesis or 
segmental instability; ankylosing spondylitis; spinal 
fusion; degenerative arthritis of the spine; and 
intervertebral disc syndrome).  Under these codes, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  (The combined range of 
motion refers to the sum of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.  The 
normal combined motion for the thoracolumbar spine is 240 
degrees.) 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
Id., Note (2).

Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately.  68 Fed. Reg. 51,454, 51,456 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1)).  (The RO has granted service connection for 
radiculopathy in both lower extremities.  The rating for the 
right leg radiculopathy is addressed in the REMAND section 
below, and the rating for the left leg is not on appeal.)  

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as due consideration to the 
provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, the Board 
finds that an evaluation in excess of 40 percent is not 
warranted.  In order for an evaluation in excess of 40 
percent to be awarded, the appellant would have to 
demonstrate ankylosis of the thoracolumbar spine.  No 
ankylosis of the lumbar spine has been clinically 
demonstrated in any of the medical evidence of record.

The Board has also considered the degree of limitation of 
motion that the appellant had in each plane, which in this 
case was moderate to severe.  Also, there is no suggestion 
in the record that his pain and the functional loss caused 
thereby equated to any disability greater than contemplated 
by the 40 percent rating currently in effect.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, because the 
preponderance of the evidence is against the appellant's 
lumbar spine claim, the benefit-of-the-doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not 
found any variation in the appellant's lumbar spine 
symptomatology or clinical findings that would warrant the 
assignment of any staged ratings in this case.

C.  Discussion - Right ankle

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II. 

The applicable regulations contain a number of provisions 
relating to the ankle joint.  The appellant's ankle 
disability could be evaluated under the criteria for 
ankylosis or limitation of motion of the ankle or for 
malunion or an astragalectomy as specified in Diagnostic 
Codes 5270, 5271, 5272, 5273 and 5274.  The RO has evaluated 
the appellant's right ankle disability 10 percent disabling 
under Diagnostic Code 5271 (Ankle, limitation of motion).  

Under DC 5270, a 20 percent evaluation is warranted for 
ankylosis of the ankle in plantar flexion less than 30 
degrees; ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.

When there is marked limitation of motion of the ankle, a 20 
percent evaluation may be assigned under Diagnostic Code 
5271.  When there is moderate limitation of motion of the 
ankle, a 10 percent evaluation may be assigned.  

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a 20 percent evaluation 
under Diagnostic Code 5272, which also assigns a 10 percent 
evaluation for ankylosis of the subastragalar or tarsal 
joint in a good weight-bearing position.  Malunion of os 
calcis or astragalus with marked deformity warrants a 20 
percent evaluation under DC 5273, which also assigns a 10 
percent evaluation for such deformity of moderate severity.  
An astragalectomy would result in a 20 percent evaluation 
under DC 5274.

The Board notes that the recent clinical findings do not 
disclose that the appellant has ankylosis of the right 
ankle.  As such, Diagnostic Codes 5270 and 5272 are not for 
application in evaluating the right ankle pathology.  The 
appellant has also not undergone an astragalectomy on the 
right ankle and he does not have malunion of the right os 
calcis or astragalus; therefore, DCs 5274 and 5273 also do 
not apply.

Overall, the appellant has essentially slight limitation of 
right ankle motion and an antalgic gait.  See 38 C.F.R. 
§ 4.71, Plate II.  There is no recent evidence of treatment, 
although he has complained of pain and pain on use.  Taking 
into consideration the provisions of 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59 and DeLuca v. Brown, supra, such subjective 
and objective evidence warrants a finding of not more than 
moderate impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  Therefore, the Board can find no basis under DC 5271 
to grant the appellant an increased initial evaluation 
without a finding of ankylosis or marked limitation of 
motion of the ankle.  Hence, the evidence supports a rating 
of 10 percent for the right ankle pathology.  Accordingly, 
the Rating Schedule does not provide a basis for an 
increased evaluation for the appellant's right ankle 
disability given the physical findings in this case.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, because the preponderance of the evidence is 
against the appellant's right ankle claim, the benefit-of-
the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not 
found any variation in the appellant's right ankle 
symptomatology or clinical findings that would warrant the 
assignment of any staged ratings in this case.

D.  Other considerations

Notwithstanding the above discussion, increased evaluations 
for the lumbar spine and right ankle disability could be 
granted if it were demonstrated that the particular 
disability presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  Given the appellant's complaints associated 
with employment, the Board has considered whether this case 
should be referred to the Director of the VA Compensation 
and Pension Service for extraschedular consideration under 
38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. 
App. 242 (2008).  

The record reflects that the appellant has not required any 
hospitalization for the service-connected disabilities at 
issue, and that the manifestations of each disability are 
not in excess of those contemplated by the currently 
assigned 40 percent and 10 percent ratings.  Furthermore, 
although the appellant experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from either disability would be in 
excess of that contemplated by the assigned ratings.  The 
Court has held that, "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  

The Board finds no evidence that either the lumbar spine 
disability or the right ankle disability presents such an 
unusual or exceptional disability picture as to require an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  As discussed above, there are higher 
ratings available for these disabilities, but the required 
manifestations had not been shown in this case.  The Board 
further finds no evidence of an exceptional disability 
picture in regard to either the lumbar spine disability or 
the right ankle disability.  The appellant has not required 
any hospitalization for these disabilities; nor has he 
required any extensive treatment.  He has not offered any 
objective evidence of any symptoms due to either disability 
that would render impractical the application of the regular 
schedular standards.  The appellant reported that he had 
lost extensive time from work and proffered several time 
sheets to establish this.  However, examination of the time 
sheets does not give any indication of why the appellant 
took off from work, and it appears that most of the days he 
was off were not sick days and occurred in conjunction with 
holidays, other days off, and/or on Mondays and Fridays.  It 
does appear that he left work early on a couple of 
occasions, but again, the exact reason is not indicated on 
the time sheets.  In addition, his private neurosurgeon has 
indicated that the appellant is capable of lifting up to 25 
pounds in his work environment.

Consequently, the Board concludes that referral of this case 
for consideration of an extraschedular rating for the lumbar 
spine disability or the right ankle disability is not 
warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 
96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion 
that a claim does not meet the criteria for submission for 
an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own). 

In this case, the pain and limitation of lumbar spine motion 
described by the appellant fits squarely within the criteria 
found in the relevant rating scheme for lumbar spine 
disabilities.  Likewise, the symptomatology of the right 
ankle disability fits squarely within the relevant rating 
scheme for ankles.  In short, the rating criteria 
contemplate not only the appellant's symptoms but the 
severity of each disability.  For these reasons, referral 
for extraschedular consideration is not warranted for the 
lumbar spine disability or the right ankle disability.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that his disabilities have been more severe 
than the assigned disability ratings reflect.  He maintains 
that he experiences problems with his work and daily 
activities that are due to the lumbar spine disability and 
the right ankle disability.  Medical evidence is generally 
required to probatively address questions requiring medical 
expertise; lay assertions do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim by supporting the occurrence of 
lay-observable events or the presence of symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
supra.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed 
Cir. 2009).

The Board has carefully considered the Veteran's 
contentions.  In this case, however, the competent medical 
evidence offering the specialized determinations pertinent 
to the rating criteria are the most probative evidence with 
regard to evaluating the pertinent symptoms for the lumbar 
spine and right ankle disabilities on appeal.  The lay 
testimony has been considered together with the probative 
medical evidence clinically evaluating the severity of the 
lumbar spine and right ankle disability symptoms.  The 
preponderance of the most probative evidence does not 
support assignment of any higher ratings.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of an increased rating claim when 
such claim is raised by the record.  The Court further held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, initial ratings 
are not at issue.  Furthermore, the appellant has not 
alleged unemployability and, as reflected by the March 2009 
VA examination report, he was then working.  Therefore, the 
Board finds that no further consideration of a TDIU award is 
warranted.


ORDER

An evaluation in excess of 40 percent for the appellant's 
lumbar spine disability is denied.

An evaluation in excess of 10 percent for the appellant's 
right ankle disability is denied.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

Potentially relevant diagnostic codes to rate the right leg 
neurologic manifestations of the appellant's lumbar spine 
disability are located at 38 C.F.R. § 4.124a.  These codes 
include Diagnostic Code (DC) 8520 (for the sciatic nerve), 
DC 8521 (for the external popliteal nerve/common peroneal), 
DC 8522 (for the musculocutaneous nerve/superficial peroneal 
nerve), DC 8523 (for the anterior tibial nerve/deep peroneal 
nerve), DC 8524 (for the internal popliteal nerve/tibial 
nerve), and DC 8529 (for the external cutaneous nerve of the 
thigh).  

Under 38 C.F.R. § 4.124(a), when nerve involvement is wholly 
sensory, the rating should be for the mild, or at most 
moderate degree.  For each of the codes, mild incomplete 
paralysis warrants a 10 percent evaluation at most and 
moderate incomplete paralysis warrants a 20 percent 
evaluation at most.

The RO has rated the appellant's radiculopathy under 
Diagnostic Code 8521, for the external popliteal 
nerve/common peroneal nerve).  However, no private or VA 
examiner has specified which particular lower extremity 
nerves are affected by the appellant's right leg neuropathy 
disability.  It is unknown how the RO determined that the 
appellant's external popliteal nerve/common peroneal nerve, 
and only that particular nerve, was affected by the lower 
extremity neuropathy.  The RO did not explain why other 
diagnostic codes, such as DCs 8520 (sciatic), 8522 (for the 
musculocutaneous nerve/superficial peroneal), 8523 (for the 
anterior tibial nerve/deep peroneal), 8524 (for the internal 
popliteal nerve/tibial), and 8529 (for the external 
cutaneous nerve of the thigh) were not considered to be 
applicable.

Based on the foregoing, the Board finds that a comprehensive 
VA examination is in order to identify the nature and extent 
of the appellant's lumbar spine radiculopathy into the right 
leg, and specifically to accurately identify each 
manifestation and the extent and severity thereof.  The 
Board finds that such an examination is necessary to 
evaluate the disability on appeal and to delineate the 
symptomatology related to that disability.

These considerations require further investigation by 
medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions.  
See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In 
addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that 
the Board's task is to make findings based on evidence of 
record - not to supply missing facts.  Beaty v. Brown, 6 
Vet. App. 532 (1994).  Thus, where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should review the claims 
file and ensure that all notification 
and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and 
implementing regulations found at 
38 C.F.R. § 3.159 (2009) is completed.

2.  All VA medical treatment records 
relating to treatment of the appellant's 
right leg neuropathy not already of 
record should be identified and 
obtained.  These records should be 
associated with the claims file.  If 
there are no records, documentation used 
in making that determination should be 
included in the claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all other medical care 
providers, private or government, who 
have treated him for his right leg 
radiculopathy.  After securing the 
necessary release(s), the AMC/RO should 
obtain those records that have not been 
previously secured.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant should also be 
informed of the negative results and 
given an opportunity to submit the 
sought-after records.

4.  After obtaining any additional 
evidence identified by the appellant, 
the AMC/RO should schedule him for 
examination by a neurologist to 
determine the extent and severity of all 
lumbar spine radiculopathy and/or 
peripheral neuropathy into the right 
lower extremity.  The claims file must 
be available to the examiner for review 
in conjunction with the examination, and 
the report should state that such review 
has been accomplished.

The purpose of this examination is to 
ascertain the current nature and extent 
of the appellant's right leg neuropathy, 
to identify all nerves affected by the 
spine and peripheral neuropathy 
disabilities and to identify the degree 
of any functional impairment caused by 
any neuropathy.  All indicated special 
studies should be accomplished, and the 
examiner should set forth reasoning 
underlying the final diagnoses.

Based on the review of the record and 
the examination of the appellant, the 
neurological examiner should identify 
any symptoms due to disc syndrome and/or 
stenosis of the thoracolumbar spine and 
describe the nerve(s) affected, or 
seemingly affected, by nerve root 
compression, if any.  

38 C.F.R. § 4.124a includes the criteria 
applicable to rating the level of 
disability caused by the appellant's 
right lower extremity peripheral 
neuropathy.  These diagnostic codes 
distinguish the type of paralysis into 
two parts - complete and incomplete 
paralysis.  Under incomplete paralysis, 
the type of paralysis is further broken 
down into three categories: severe, 
moderate, and mild.  With these 
categories in mind, the examiner should 
classify the impairment(s) from the 
right lower extremity peripheral 
neuropathy, distinguishing among the 
categories and identifying each nerve or 
group of nerves affected.

If the examiner uses results obtained 
from an EMG and/or nerve conduction 
velocity tests or other such tests, the 
examiner is requested to explain, in 
terms meaningful to a layperson, the 
baseline results versus those obtained 
for the appellant.  The examiner is 
asked to explain the meaning of any 
abnormal results that are obtained.  The 
examiner is also asked to explain how 
any abnormal result classifies the 
appellant as having mild, moderate, or 
severe incomplete paralysis or complete 
paralysis with respect to each affected 
nerve.

Also, the physician is requested to 
explain whether the peripheral 
neuropathy affects the motor and/or 
sensory nerves, and which nerves it 
affects.  The examiner should explain 
why the clinical findings show mild, 
moderate or severe incomplete paralysis, 
or complete paralysis.  The examiner is 
further requested to explain in detail 
what limitation of motion and function 
is caused by the right lower extremity 
peripheral neuropathy.  The examiner 
must also specifically explain which 
nerve(s) of the right lower extremity 
is/are affected.  The neurologist is 
requested to report whether the 
appellant suffers from any tics, pain, 
numbness, foot drop, muscle weakness 
and/or atrophy as well as to record the 
appellant's ranges of motion for each 
joint found to be affected by the 
neuropathy (i.e., knee, ankle, foot, 
etc.), with each of the normal ranges of 
motion indicated in degrees. 

5.  Upon receipt of the VA examination 
report, the AMC/RO should conduct a 
review to verify that all requested 
opinions have been provided.  If 
information is deemed lacking, the 
AMC/RO should refer the report to the VA 
examiner for corrections or additions.

6.  If any additional development is 
necessary to re-adjudicate the issue, 
especially in light of any newly 
received records, that development 
should be done.

7.  Thereafter, the AMC/RO should re-
adjudicate the appellant's increased 
rating claim on appeal.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories; 38 C.F.R. §§ 3.321; and Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

8.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


